Ragan, C.
During the years 1888 and 1889 Walter C. Bedwell was county treasurer of Ouster county, a county having less than 25,000 inhabitants. During his term of office he collected $19,861 belonging to the educational land fund of the state. The money was derived from the sale and leasing of school lands belonging' to the state, and for collecting and remitting this money to the state treasurer the state paid Bedwell, on a warrant duly drawn in his favor therefor, the sum of $198.61, or one per cent of the amount of the educational land fund collected. The amount so paid him by the state treasurer Bedwell claimed the right to retain in excess of his salary of $2,000 per year as county treasurer of Custer county. The county sued the treasurer for this money and recovered a judgment, which the treasurer brings here for review.
By section 1 of am act passed and approved April 4, 1887, and which went into force about three months thereafter (see Session Laws, 1887, p. 463, ch. 44), it was provided that every county treasurer in counties having a population of 25,000 inhabitants or less whose fees should in the aggregate exceed the sum of $2,000 should ■pay the excess into the treasury of their county. In other Avords, this act limited the compensation of county treasurers in counties of the class to which Custer belongs to $2,000. By an act which went into force April 4, 1887, (see Session Laws, 1887, p. 615, ch. 80), it was provided that county treasurers should be allowed as compensation for the collection of educational land funds one per *389cent of all such funds collected by them, and the auditor of public accounts was authorized and directed by. the act to issue his warrant therefor in the same manner as was provided for the payment of county treasurers’ fees for the collection of state taxes. The contention of the plaintiff: in error here is that by the provisions of the act last quoted the state was required to pay him a compensation for collecting educational land funds for the state, and that he is under no obligation to account for moneys so received as a part of the fees of his office as treasurer of Custer county. We think these two acts of the legislature of 1887 should be construed together and both should be read and considered in connection with the statute governing the sale and leasing of the educational lands of the state. By the latter statute it is made the duty of the county treasurer of each county, in which are situate educational lands belonging to the state, to receive the moneys owing to the state arising from the leasing and sale of such lands and to remit such money to the state treasurer. By the first act of 1887, quoted above, the salary or compensation of county treasurers of counties of 25,000 inhabitants or less is limited to $2,000, and this is to be in full for all services rendered by them by virtue of their office. The second act of 1887, quoted above, did not repeal or modify the first act, but by it the legislature intended that the state should reimburse the county for services performed by the latter’s treasurer for the state in collecting and remitting the educational land funds. It was therefore the duty of the treasurer 'of Custer county to account for the compensation paid him by the state for collecting the educational land funds as part of the fees of his office as treasurer of Custer county, and if such compensation, added to the other fees of his office, exceeded $2,000 per year, he was required to pay the excess into the treasury of his county. The judgment of the, district court is
Affirmed.